Ludeling, C. J.
I concur in the opinion of Mr. Justice Howell. The mortgagee held a conventional mortgage with the “ pact de non alienando ” on the property in controversy.
That clause gave the right to seize the property, into whosoever’s-hands it passed.
When he exercised this right, he was injoined by the plaintiff, who alleged he was the owner of the property. This did not authorize the injunction. It is contended that, because the plaintiff in injunction bought at a tax sale, the mortgage was destroyed. That is the very question for decision. And I can not discover any good reason for-refusing- to permit that question to be determined in this case.